IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-50838
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

LEVENSTON HALL,

                                         Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. W-98-CR-6-ALL
                        - - - - - - - - - -
                          October 18, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Levenston Hall, federal prisoner # 82299-080, appeals the

district court’s denial of a postconviction motion that he

characterized as a “Notice of Ex Parte Petition: Ex Parte

Petition Re: Fraud on the Court; Request for Summary Judgment.”

Hall’s motion was filed in the district court as part of the

criminal proceeding that resulted in his conviction for

possession of cocaine base with intent to distribute.    On appeal,

Hall argues that (1) the district court erred when it failed to

observe that the Fourth Amendment requires a warrantless search

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-50838
                                 -2-

be based on probable cause; (2) the district court erred by not

suppressing the fruits of an illegal search and by imposing a

two-level increase for Hall’s role as a leader or organizer; and

(3) the prosecutor misled the jury with false statements and

misconduct.    He does not brief any of the issues raised in his

original postconviction motion.    As such, these issues are deemed

abandoned.    See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993).

     In a separate motion, Hall insists that his postconviction

motion should be construed as a motion to arrest judgment.

However, a Fed. R. Crim. P. 34 motion to arrest judgment must be

filed within seven days after the verdict or within such further

time as the court may fix during the seven-day period.    Hall did

not file his ex parte motion until almost nine months after the

verdict, and the district court did not grant leave for a Rule 34

motion to be filed at a later date.    As such, the district court

was without jurisdiction to entertain Hall’s postconviction

motion.    See Massicot v. United States, 254 F.2d 58, 61 (5th Cir.

1958).    Accordingly, the district court’s denial of Hall’s

postconviction motion is AFFIRMED.    See Bickford v. International

Speedway Corp., 654 F.2d 1028, 1031 (5th Cir. 1981)(this court

may affirm on grounds different from those employed by the

district court).    His motion on appeal is DENIED.